Exhibit CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report onForm 10-Q of Circuit City Stores, Inc., a Virginia corporation, (the "Company"), for the quarter ended August 31, 2008, as filed with the Securities and Exchange Commission (the "Report"), I, Bruce H. Besanko, Executive Vice President and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge that: (1). The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2). The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 29, 2008 By: /s/ Bruce H. Besanko Bruce H. Besanko Executive Vice President and Chief Financial Officer
